Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2022 has been entered.
 Response to Amendment
	The Examiner acknowledges the amendments of 3/30/2022.  The 103 rejections are updated to show how Albuquerque in view of Herman still is applicable to the claims.  All arguments are fully addressed below.
Claim Interpretation
The term “helical array” in the instant application appears to only be a wiper blade that curves across a round glass while having a downward angle (best shown in Figure 3), similar to a helical segment.  Not to be misinterpreted as a helix which has multiple wraps.  This what is to be interpreted as the requirements for this term.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-8, 11, 12, 14-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Albuquerque (US2019/0359176) in view of Herman (US 2018/0215350).
Regarding claim 1, Albuquerque discloses a sensor cleaning apparatus, comprising: 
a housing (Paragraph [0052] “cleaning unit 30 comprises a movable wiper blade 40, which is disposed to wipe foreign matter on cover 22 off by movement” and in Paragraph [0019] discloses rails and drive units to move the wiper blades), wherein the housing is configured to be rotatably coupled to an optical sensor (Paragraph [0052]; “Device 1 may be for example a Lidar sensor system for sensing the environment of a vehicle”); 
a wiper blade (Item 40) coupled to the housing, wherein the wiper blade is disposed at a downward angle relative to a top-surface of the optical sensor (Figure 6a); and 
nozzles disposed near the wiper blade, wherein the nozzles are configured to apply compressed gas to a surface of the optical sensor (Paragraph [0022]). 
Albuquerque fails to explicitly disclose the nozzles being disposed within the wiper blade and arranged in a helical array that point in a downward direction relative to the top-surface of the optical sensor.  In Paragraph [0022] Albuquerque discloses “The nozzle or nozzle(s) may be disposed in front of and/or behind the wiper blade in the direction of movement and may move for example together with the wiper blade”.
Herrmann teaches a wiper blade (Item 24) with nozzles (Figures 1 and 2 Items 30a and 30b) being disposed within and on each side of the wiper blade.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to mount the nozzles of Albuquerque to the wiper blade as discussed by Herrmann.  Having the nozzles mounted within the wiper blade would fulfill the general design set forth by Albuquerque.  Having the plurality of nozzles across the wiper blade as discussed by Herrmann in order to be able to apply cleaning fluid/gas to the largest area possible on the curved or calotte-shaped surface of the lens (Herrmann Paragraph [0020]).  Which would prevent spotting or buildup of debris in pocketed areas.
The combination of Albuquerque in view of Herman disclose wherein the nozzles are positioned within the wiper blade at different positions along a vertical axis of the sensor cleaning apparatus such that a first nozzle is located closer to the top surface of the optical sensor than all other nozzles and all the other nozzles are located at different relative distances from the top surface of the optical sensor and along the vertical axis (Albuquerque discloses a wiper on a cylindrical sensor, reaching from the top to bottom and across a circumference of the sensor.  Hermann teaches nozzles along the wiper.  The outcome is nozzles, Items 1-4 of the Examiner Annotated Drawing, being at different positions along a vertical axis.  To better depict the Examiner’s viewpoint, please see Examiner Annotated Drawing).

    PNG
    media_image1.png
    661
    994
    media_image1.png
    Greyscale

Examiner Annotated Drawing

Regarding claims 3, 11, and 18, Albuquerque in view of Herrmann discloses the sensor cleaning apparatus of claim 1 (8 or 16).  Albuquerque fails to explicitly disclose wherein the wiper blade is configured to rotate at approximately 10Hz.  Albuquerque does not disclose a rotational speed.
The claimed dimensions are recognized as result effective variable, i.e. a variable in which achieves a recognized result.  For example if the rotational speed is too small then the wiper will not clean fast enough or will interfere with the optical sensors.  If the rotational speed is too high it will cause wiper chatter or deterioration of the wiper blade.  Further, the rotational rate is not speed and these variable would further be affected by the diameter of the housing.  Therefore since the general conditions of the claim (e.g. having the claimed structure as recited above) is disclosed by Albuquerque in view of Herrmann, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time when the invention was filed to modify the rotational speed of the wiper arm to be approximately equal to 10Hz (or 600 RPM).  Since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (see MPEP2144.05). Please note that in the instant application, Paragraph [0030] applicant has not disclosed any criticality for the claimed limitations.
Regarding claims 4, 12, and 19, Albuquerque in view of Herrmann discloses the sensor cleaning apparatus of claim 1 (8 or 16), wherein the optical sensor is a Light Detection and Ranging (LiDAR) sensor (Paragraph [0024]). 
Regarding claim 6 and 14, Albuquerque in view of Herrmann discloses the sensor cleaning apparatus of claim 1 (or 8), wherein the wiper blade is configured to contact the surface of the optical sensor (Albuquerque Paragraph [0052]).  
Regarding claim 7 and 15, Albuquerque in view of Herrmann discloses the sensor cleaning apparatus of claim 1 (or 8), wherein the optical sensor is a cylindrical sensor (Albuquerque Paragraph [0052]).  
Regarding claim 8, Albuquerque discloses an autonomous vehicle (AV), comprising:
 at least one self-cleaning sensor, wherein the at least one self-cleaning sensor comprises: 
an optical sensor (Paragraph [0052]; “Device 1 may be for example a Lidar sensor system for sensing the environment of a vehicle”);  
a wiper housing (Paragraph [0052] “cleaning unit 30 comprises a movable wiper blade 40, which is disposed to wipe foreign matter on cover 22 off by movement” and in Paragraph [0019] discloses rails and drive units to move the wiper blades), wherein the wiper housing is rotatably coupled to the optical sensor; and 
a wiper blade (Item 40) coupled to the housing, wherein the wiper blade is disposed at a downward angle relative to a top-surface of the optical sensor (Figure 6a).  
nozzles disposed near the wiper blade, wherein the nozzles are configured to apply compressed gas to a surface of the optical sensor (Paragraph [0022]). 
Albuquerque fails to explicitly disclose the nozzles being disposed within the wiper blade and arranged in a helical array that point in a downward direction relative to the top-surface of the optical sensor.  In Paragraph [0022] Albuquerque discloses “The nozzle or nozzle(s) may be disposed in front of and/or behind the wiper blade in the direction of movement and may move for example together with the wiper blade”.
Herrmann teaches a wiper blade (Item 24) with nozzles (Items 30a and 30b) being disposed within and on each side of the wiper blade.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to mount the nozzles of Albuquerque to the wiper blade as discussed by Herrmann.  Having the nozzles mounted within the wiper blade would fulfill the general design set forth by Albuquerque.  Having the plurality of nozzles across the wiper blade as discussed by Herrmann in order to be able to apply cleaning fluid/gas to the largest area possible on the curved or calotte-shaped surface of the lens (Herrmann Paragraph [0020]).  Which would prevent spotting or buildup of debris in pocketed areas.
The combination of Albuquerque in view of Herman disclose wherein the nozzles are positioned within the wiper blade at different positions along a vertical axis of the sensor cleaning apparatus such that a first nozzle is located closer to the top surface of the optical sensor than all other nozzles and all the other nozzles are located at different relative distances from the top surface of the optical sensor and along the vertical axis (Albuquerque discloses a wiper on a cylindrical sensor, reaching from the top to bottom and across a circumference of the sensor.  Hermann teaches nozzles along the wiper.  The outcome is nozzles, Items 1-4 of the Examiner Annotated Drawing, being at different positions along a vertical axis.  To better depict the Examiner’s viewpoint, please see Examiner Annotated Drawing).

Regarding claim 16, Albuquerque discloses a method of constructing a self-cleaning sensor, the method comprising: 
coupling a wiper housing (Paragraph [0052] “cleaning unit 30 comprises a movable wiper blade 40, which is disposed to wipe foreign matter on cover 22 off by movement” and in Paragraph [0019] discloses rails and drive units to move the wiper blades) to an optical sensor (Paragraph [0052]; “Device 1 may be for example a Lidar sensor system for sensing the environment of a vehicle”), wherein the wiper housing is configured to rotate about a surface of the optical sensor; 
coupling a wiper blade (Item 40) to the housing, wherein the wiper blade is disposed at a downward angle relative to a top-surface of the optical sensor (Figure 6a); and 
nozzles disposed near the wiper blade, wherein the nozzles are configured to apply compressed gas to a surface of the optical sensor (Paragraph [0022]). 
Albuquerque fails to explicitly disclose the nozzles being disposed within the wiper blade and arranged in a helical array that point in a downward direction relative to the top-surface of the optical sensor.  In Paragraph [0022] Albuquerque discloses “The nozzle or nozzle(s) may be disposed in front of and/or behind the wiper blade in the direction of movement and may move for example together with the wiper blade”.
Herrmann teaches a wiper blade (Item 24) with nozzles (Items 30a and 30b) being disposed within and on each side of the wiper blade.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to mount the nozzles of Albuquerque to the wiper blade as discussed by Herrmann.  Having the nozzles mounted within the wiper blade would fulfill the general design set forth by Albuquerque.  Having the plurality of nozzles across the wiper blade as discussed by Herrmann in order to be able to apply cleaning fluid/gas to the largest area possible on the curved or calotte-shaped surface of the lens (Herrmann Paragraph [0020]).  Which would prevent spotting or buildup of debris in pocketed areas.
The combination of Albuquerque in view of Herman disclose wherein the nozzles are positioned within the wiper blade at different positions along a vertical axis of the sensor cleaning apparatus such that a first nozzle is located closer to the top surface of the optical sensor than all other nozzles and all the other nozzles are located at different relative distances from the top surface of the optical sensor and along the vertical axis (Albuquerque discloses a wiper on a cylindrical sensor, reaching from the top to bottom and across a circumference of the sensor.  Hermann teaches nozzles along the wiper.  The outcome is nozzles, Items 1-4 of the Examiner Annotated Drawing, being at different positions along a vertical axis.  To better depict the Examiner’s viewpoint, please see Examiner Annotated Drawing).

Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. MPEP 2112.0

Claims 2, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Albuquerque (US2019/0359176) in view of Herman (US 2018/0215350), further in view of Wachter (US20180134259).
Regarding claims 2, 10 and 17, Albuquerque in view of Tanaka discloses the sensor cleaning apparatus of claim 1 and method of constructing of claim 16, as set forth above.  Albuquerque fails to explicitly disclose wherein the wiper blade is configured to rotate at a substantially similar rotational frequency of the optical sensor.  
Wachter teaches wherein the wiper blade is configured to rotate at a substantially similar rotational frequency of the optical sensor (Paragraph [0014-15]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the rotational rate of the wiper of Albuquerque, to be a similar frequency of the optical sensor as taught by Wachter.  Doing so would allow the wiper blade to never obstruct the view of the sensor (Wachter Paragraph [0015]).  

Claims 5, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Albuquerque (US2019/0359176) in view of Herman (US 2018/0215350) in view of Tanaka (US2008/0072393).
Regarding claims 5, 13, and 20, Albuquerque in view of Herrmann discloses the sensor cleaning apparatus of claim 1 (or 16).  As discussed above, Albuquerque in view of Herman fails to explicitly disclose wherein the wiper blade is configured to rotate above the surface of the optical sensor without contacting the surface of the optical sensor.  
Tanaka teaches wherein the wiper blade is configured to rotate above the surface of the optical sensor without contacting the surface of the optical sensor (Paragraph [0070]).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the wiper arm of Albuquerque to not contact the optical sensor as taught by Tanaka.  Doing so would reduce scratching that occurs from wipers being in contact and rotating across a surface (Tankaka Paragraph [0004]). 

Claims 9 rejected under 35 U.S.C. 103 as being unpatentable over Albuquerque (US2019/0359176) in view of Herman (US 2018/0215350), further in view of Ingram (US 10,589,726)
Regarding claim 9, Albuquerque in view of Hermann disclose the AV of claim 8.  Albuquerque fails to wherein the at least one self-cleaning sensor further comprises a first motor configured to rotate the optical sensor, and a second motor configured to rotate the wiper blade at a substantially similar rotational frequency of the optical sensor. (It is common for LIDAR to rotate to get a 360 degree view of the environment around).
Ingram teaches at least one self-cleaning sensor further comprises a first motor configured to rotate the optical sensor (Column 5 Lines 4-29), and a second motor (Item 660) configured to rotate the wiper blade at a substantially similar rotational frequency of the optical sensor (in Column 7 Lines 30-39 its disclosed the wipers can rotate at 2 Hz, where the speed is based off the number of cameras onboard.  In Column 5 Lines 19-29 it’s disclosed the Lidar can be rotated either more or less than 10Hz. Since the claim only requires substantially similar rotational rates, the Examiner to interpret less than 10 Hz and 2 Hz are substantially similar).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a rotatable LIDAR device as taught by Ingram within the housing of Alberquerque.  Doing so would allow for the Lidar to properly asses the environment around the housing.  Further it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the rotational rates of the LIDAR and the wiper blade such that the wiper blade moves across the housing at a similar rate as the rotational speed of the Lidar.  Doing so would help prevent the wiper obstructing the view of the sensors (Column 6 lines 26-28) and thus preventing unusable data.

Response to Arguments
Applicant's arguments filed 3/30/2022 have been fully considered but they are not persuasive. 
Applicant argues the combination of Albuquerque in view of Hermann does not disclose “wherein the nozzles are positioned within the wiper blade at different positions along a vertical axis of the sensor cleaning apparatus such that a first nozzle is located closer to the top surface of the optical sensor than all other nozzles and all the other nozzles are located at different relative distances from the top surface of the optical sensor and along the vertical axis.”   The Examiner respectfully disagrees.  The Examiner believes the Applicant is looking at Hermann independently instead of in combination with Albuquerque.  As discussed above, Albuquerque discusses extending a wiper in a vertical direction.  When the nozzles of Hermann are incorporated, the nozzles are disposed in various locations along the vertical axis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723